EXHIBIT 10.35

 
Executive Employment Agreement
 
1.  Employment.  Employer agrees to employ Executive and Executive accepts such
employment for the period effective as of August 1, 2005 and ending upon his
separation pursuant to Section 1(c) hereof (the “Employment Period”).
 
(a)  Position and Duties.
 
(i)  During the Employment Period, Executive shall serve as the Secretary &
General Counsel of Employer and shall have the normal duties, responsibilities
and authority implied by such position, subject to the power of the Chief
Executive Officer of Employer and the Board to expand or limit such duties,
responsibilities and authority and to override such actions.
 
(ii)  Executive shall report to the Chief Executive Officer of Employer, and
Executive shall devote his best efforts and his full business time and attention
to the business and affairs of the Company, Employer and their Subsidiaries.
 
(b)  Salary, Bonus and Benefits.  During the Employment Period, Employer will
pay Executive a base salary of $300,000 per annum (the “Annual Base Salary”). In
addition, the Executive shall be eligible for and participate in the Annual
Incentive Compensation Plan (the “Annual Bonus”) under which the Executive shall
be eligible for an annual Target Bonus payment of 45% of annual base salary with
a maximum of 90% of annual salary. All provisions of the Annual Bonus as
approved by the Board of Directors will apply. During fiscal year beginning
April 1, 2005, the Board shall develop a new Long Term Incentive Compensation
program which may incorporate subjective and/or objective criteria for bonus
achievement, which program will be proportionately applicable to Executive as
determined by the Board. In addition, during the Employment Period, Executive
will be entitled to such other benefits approved by the Board and made available
to the senior management of the Company, Employer and their Subsidiaries, which
shall include vacation time (in an amount consistent with past practice) and
medical, dental, life and disability insurance. The Board, on a basis consistent
with past practice, shall review the Annual Base Salary of Executive and may
increase the Annual Base Salary by such amount as the Board, in its sole
discretion, shall deem appropriate. The term “Annual Base Salary” as used in
this Agreement shall refer to the Annual Base Salary as it may be so increased.
 
(c)  Separation.  The Employment Period will continue until (i) Executive’s
death, disability or resignation from employment with the Company, Employer and
their respective Subsidiaries or (ii) the Company, Employer and their respective
Subsidiaries decide to terminate Executive’s employment with or without Cause.
If (A) Executive’s employment is terminated without Cause pursuant to clause
(ii) above or (B) Executive resigns from employment with the Company, Employer
or any of their respective Subsidiaries for Good Reason, then during the period
commencing on the date of termination of the Employment Period and ending on the
first anniversary of the date of termination (the “Severance Period”), Employer
shall pay to Executive, in equal installments on the Employer’s regular salary
payment dates, an aggregate amount equal to (I) his Annual Base Salary, plus
(II) an amount equal to the annual bonus, if any, paid or payable to Executive
by Employer for the last fiscal year ended prior to the date of termination. In
addition, if Executive is entitled on the date of termination to coverage under
the medical and prescription portions of the Welfare Plans, such coverage
shall   

--------------------------------------------------------------------------------


 
continue for Executive and Executive’s covered dependents for a period ending on
the first anniversary of the date of termination at the
active  employee   cost  payable  by   Executive with respect to those costs
paid by Executive prior to the date of termination; provided, that this coverage
will count towards the depletion of any continued health care coverage rights
that Executive and Executive’s dependents may have pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”); provided
further, that Executive’s or Executive’s covered dependents’ rights to continued
health care coverage pursuant to this Section 1(c) shall terminate at the time
Executive or Executive’s covered dependents become covered, as described in
COBRA, under another group health plan, and shall also terminate as of the date
Employer ceases to provide coverage to its senior executives generally under any
such Welfare Plan. Notwithstanding the foregoing, (I) Executive shall not be
entitled to receive any payments or benefits pursuant to this Section 11(c)
unless Executive has executed and delivered to Employer a general release in
form and substance satisfactory to Employer and (II) Executive shall be entitled
to receive such payments and benefits only so long as Executive has not breached
the provisions of Section 2 or Section 3 hereof. The release described in the
foregoing sentence shall not require Executive to release any claims for any
vested employee benefits, workers compensation benefits covered by insurance or
self-insurance, claims to indemnification to which Executive may be entitled
under the Company’s or its Subsidiaries’ certificate(s) of incorporation,
by-laws or under any of the Company’s or its Subsidiaries’ directors or officers
insurance policy(ies) or applicable law, or equity claims to contribution from
the Company or its Subsidiaries or any other Person to which Executive is
entitled as a matter of law in respect of any claim made against Executive for
an alleged act or omission in Executive’s official capacity and within the scope
of Executive’s duties as an officer, director or employee of the Company or its
Subsidiaries. Not later than eighteen (18) months following the termination of
Executive’s employment, the Company and its Subsidiaries for which the Executive
has acted in the capacity of a senior manager, shall sign and deliver to
Executive a release of claims that the Company or its Subsidiaries has against
Executive; providedthat, such release shall not release any claims that the
Company or its Subsidiaries commenced prior to the date of the release(s), any
claims relating to matters actively concealed by Executive, any claims to
contribution from Executive to which the Company or its Subsidiaries are
entitled as a matter of law or any claims arising out of mistaken
indemnification by the Company or any of its Subsidiaries. Except as otherwise
provided in this Section 1(c) or in the Employer’s employee benefit plans or as
otherwise required by applicable law, Executive shall not be entitled to any
other salary, compensation or benefits after termination of Executive’s
employment with Employer.
 
2.  Confidential Information.
 
(a)  Obligation to Maintain Confidentiality.  Executive acknowledges that the
information, observations and data (including trade secrets) obtained by him
during the course of his performance under this Agreement concerning the
business or affairs of the Company, Employer and their respective Subsidiaries
and Affiliates (“Confidential Information”) are the property of the Company,
Employer, or such Subsidiaries and Affiliates, including information concerning
acquisition opportunities in or reasonably related to the Company’s and
Employer’s business or industry of which Executive becomes aware during the
Employment Period. Therefore, Executive agrees that he will not disclose to any
unauthorized Person or use for his own account (for his commercial advantage or
otherwise) any Confidential Information without the Board’s written consent,
unless and to the extent that the Confidential Information, (i) becomes
generally

--------------------------------------------------------------------------------


 
known to and available for use by the public other than as a result of
Executive’s acts or omissions to act, (ii) was known to Executive prior to
Executive’s employment with Employer, the Company or any of their Subsidiaries
and Affiliates or (iii) is required to be disclosed pursuant to any applicable
law, court order or other governmental decree. Executive shall deliver to the
Company at a Separation, or at any other time the Company may request, all
memoranda, notes, plans, records, reports, computer tapes, printouts and
software and other documents and data (and copies thereof) relating to the
Confidential Information, Work Product (as defined below) or the business of the
Company, Employer and their respective Subsidiaries and Affiliates (including,
without limitation, all acquisition prospects, lists and contact information)
which he may then possess or have under his control.
 
(b)  Ownership of Property.  Executive acknowledges that all discoveries,
concepts, ideas, inventions, innovations, improvements, developments, methods,
processes, programs, designs, analyses, drawings, reports, patent applications,
copyrightable work and mask work (whether or not including any Confidential
Information) and all registrations or applications related thereto, all other
proprietary information and all similar or related information (whether or not
patentable) that relate to the Company’s, Employer’s or any of their respective
Subsidiaries’ or Affiliates’ actual or anticipated business, research and
development, or existing or future products or services and that are conceived,
developed, contributed to, made, or reduced to practice by Executive (either
solely or jointly with others) while employed by the Company, Employer or any of
their respective Subsidiaries or Affiliates (including any of the foregoing that
constitutes any proprietary information or records) (“Work Product”) belonging
to the Company, Employer or such Subsidiary or Affiliate and Executive hereby
assigns, and agrees to assign, all of the above Work Product to the Company,
Employer or to such Subsidiary or Affiliate. Any copyrightable work prepared in
whole or in part by Executive in the course of his work for any of the foregoing
entities shall be deemed a “work made for hire” under the copyright laws, and
the Company, Employer or such Subsidiary or Affiliate shall own all rights
therein. To the extent that any such copyrightable work is not a “work made for
hire,” Executive hereby assigns and agrees to assign to the Company, Employer or
such Subsidiary or Affiliate all right, title, and interest, including without
limitation, copyright in and to such copyrightable work. Executive shall
promptly disclose such Work Product and copyrightable work to the Board and
perform all actions reasonably requested by the Board (whether during or after
the Employment Period) to establish and confirm the Company’s, Employer’s or
such Subsidiary’s or Affiliate’s ownership (including, without limitation,
assignments, consents, powers of attorney, and other instruments).
 
(c)  Third Party Information.  Executive understands that the Company, Employer
and their respective Subsidiaries and Affiliates will receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty on the Company’s, Employer’s and their respective Subsidiaries’ and
Affiliates’ part to maintain the confidentiality of such information and to use
it only for certain limited purposes. During the Employment Period and
thereafter, and without in any way limiting the provisions of Section 2(a)
above, Executive will hold Third Party Information in the strictest confidence
and will not disclose to anyone (other than personnel and consultants of the
Company, Employer or their respective Subsidiaries and Affiliates who need to
know such information in connection with their work for the Company, Employer or
any of their respective Subsidiaries and Affiliates) or use, except in
connection with his work for the Company, Employer or any of their respective
Subsidiaries and Affiliates,
 

--------------------------------------------------------------------------------


 
Third Party Information unless expressly authorized by a member of the Board
(other than himself if Executive is on the Board) in writing.
 
(d)  Use of Information of Prior Employers.  During the Employment Period and
thereafter, Executive will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employers or any other
Person to whom Executive has an obligation of confidentiality, and will not
bring onto the premises of the Company, Employer or any of their respective
Subsidiaries or Affiliates any unpublished documents or any property belonging
to any former employer or any other Person to whom Executive has an obligation
of confidentiality unless consented to in writing by the former employer or
Person. Executive will use in the performance of his duties only information
which is (i) generally known and used by persons with training and experience
comparable to Executive’s and which is (x) common knowledge in the industry or
(y) otherwise legally in the public domain, (ii) otherwise provided or developed
by the Company, Employer or any of their respective Subsidiaries or Affiliates
or (iii) in the case of materials, property or information belonging to any
former employer or other Person to whom Executive has an obligation of
confidentiality, approved for such use in writing by such former employer or
Person.
 
3.  Non-competition and No Solicitation.  Executive acknowledges that in the
course of his employment with Employer he will become familiar with the
Company’s, Employer’s and their respective Subsidiaries’ trade secrets and with
other confidential information concerning the Company, Employer and such
Subsidiaries and that his services will be of special, unique and extraordinary
value to the Company, Employer and such Subsidiaries. Therefore, Executive
agrees that:
 
(a)  Non-competition.  During the Employment Period and also during the period
commencing on the date of termination of the Employment Period and ending on the
first anniversary of the date of termination, he shall not without the express
written consent of the Company, anywhere in the United States, directly or
indirectly, own, manage, control, participate in, consult with, render services
for, or in any manner engage in any business (i) competing with a brand of the
Company, Employer, Medtech Products, Inc., The Denorex Company, The Spic and
Span Company, The Comet Products Corporation, Prestige Brands International,
Inc., Vetco, Inc., or any business acquired by such Persons, or any Subsidiaries
of such Persons, representing 10% or more of the consolidated revenues or EBITDA
of the Company and its Subsidiaries for the trailing 12 months ending on the
last day of the last completed calendar month immediately preceding the date of
termination of the Employment Period (collectively “The Prestige Companies”) or
(ii) in which The Prestige Companies have conducted discussions or has requested
and received information relating to the acquisition of such business by such
Person (x) within one year prior to the Separation and (y) during the Severance
Period, if any. Nothing herein shall prohibit Executive from being a passive
owner of not more than 2% of the outstanding stock of any class of a corporation
that is publicly traded, so long as Executive has no active participation in the
business of such corporation.
 
(b)  No solicitation.  During the Employment Period and also during the period
commencing on the date of termination of the Employment Period and ending on the
first anniversary of the date of termination, Executive shall not directly or
indirectly through another entity (i) induce or attempt to induce any employee
of The Prestige Companies to leave the employ of the Company, Employer or any
subsidiary, or in any

--------------------------------------------------------------------------------


 
way interfere with the relationship between The Prestige Companies and any
employee thereof, (ii) hire any person who was an employee of The Prestige
Companies within 180 days after such person ceased to be an employee of the
Company, Employer or any of their respective Subsidiaries (provided, however,
that such restriction shall not apply for a particular employee if the Company
has provided its written consent to such hire, which consent, in the case of any
person who was not a key employee of The Prestige Companies shall not be
unreasonably withheld), (iii) induce or attempt to induce any customer,
supplier, licensee or other business relation of The Prestige Companies to cease
doing business with The Prestige Companies or in any way interfere with the
relationship between any such customer, supplier, licensee or business relation
and The Prestige Companies or (iv) directly or indirectly acquire or attempt to
acquire an interest in any business relating to the business of The Prestige
Companies and with which The Prestige Companies has conducted discussions or has
requested and received information relating to the acquisition of such business
by The Prestige Companies in the two year period immediately preceding a
Separation.
 
(c)  Enforcement. If, at the time of enforcement of Section 2 or this Section 3,
a court holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum duration,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum
duration, scope and area permitted by law. Because Executive’s services are
unique and because Executive has access to Confidential Information, the parties
hereto agree that money damages would be an inadequate remedy for any breach of
this Agreement. Therefore, in the event of a breach or threatened breach of this
Agreement, the Company, Employer, their respective Subsidiaries or their
successors or assigns may, in addition to other rights and remedies existing in
their favor, apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce, or prevent
any violations of, the provisions hereof (without posting a bond or other
security).
 
(d)  Additional Acknowledgments. Executive acknowledges that the provisions of
this Section 1 are in consideration of: (i) employment with the Employer, (ii)
the prospective issuance of Securities by the Company pursuant to the Long Term
Incentive Compensation Program and (iii) additional good and valuable
consideration as set forth in this Agreement. In addition, Executive agrees and
acknowledges that the restrictions contained in Section 2 and this Section 3 do
not preclude Executive from earning a livelihood, nor do they unreasonably
impose limitations on Executive’s ability to earn a living. In addition,
Executive acknowledges (i) that the business of the Company, Employer and their
respective Subsidiaries will be conducted throughout the United States, (ii)
notwithstanding the state of incorporation or principal office of the Company,
Employer or any of their respective Subsidiaries, or any of their respective
executives or employees (including the Executive), it is expected that the
Company and Employer will have business activities and have valuable business
relationships within its industry throughout the United States and (iii) as part
of his responsibilities, Executive will be traveling throughout the United
States in furtherance of Employer’s business and its relationships. Executive
agrees and acknowledges that the potential harm to the Company and Employer of
the non-enforcement of Section 2 and this Section 3 outweighs any potential harm
to Executive of its enforcement by injunction or otherwise. Executive
acknowledges that he has carefully read this Agreement and has given careful
consideration to the restraints imposed upon Executive by this Agreement, and is
in full

--------------------------------------------------------------------------------


 
accord as to their necessity for the reasonable and proper protection of
confidential and proprietary information of the Company, Employer and their
Subsidiaries now existing or to be developed in the future. Executive expressly
acknowledges and agrees that each and every restraint imposed by this Agreement
is reasonable with respect to subject matter, time period and geographical area.
 
    IN WITNESS WHEREOF, the parties hereto have executed this Executive
Employment Agreement on this 17th day of January, 2006.
 
                                                            
PRESTIGE BRANDS HOLDINGS, INC.
 
By: /s/ Peter C. Mann                              
Name: Peter C. Mann
Title: Chief Executive Officer
 
 
/s/ Charles N. Jolly                                  
Charles N. Jolly

 
 

--------------------------------------------------------------------------------


DEFINITIONS
 


 
"Cause" is defined as (i) your willful and continued failure to substantially
perform your duties with the Company (other than any such failure resulting from
your incapacity due to physical or mental illness) that has not been cured
within 10 days after a written demand for substantial performance is delivered
to you by the Board, which demand specifically identifies the manner in which
the Board believes that you have not substantially performed your duties, (ii)
the willful engaging by you in conduct which is demonstrably and materially
injurious to the Company or its affiliates, monetarily or otherwise, (iii) your
conviction (or plea of nolo contendere) for any felony or any other crime
involving dishonesty, fraud or moral turpitude, (iv) your breach of fiduciary
duty to the Company or its affiliates, (v) any violation of the Company's
policies relating to compliance with applicable laws which have a material
adverse effect on the Company or its affiliates or (vi) your breach of any
restrictive covenant. For purposes of clauses (i) and (ii) of this definition,
(x) no act, or failure to act, on your part shall be deemed "willful" unless
done, or omitted to be done, by you not in good faith and without reasonable
belief that your act, or failure to act, was in the best interest of the
Company.
 
"Good Reason" is defined as, without your consent, (i) the assignment to you of
any duties inconsistent with your status as the Company's Secretary & General
Counsel or a substantial adverse alteration in the nature or status of the your
responsibilities, unless the Company has cured such events within 10 business
days after the receipt of written notice thereof from you, (ii) a reduction in
your annual base salary or target annual bonus percentage, except for
across-the-board salary reductions similarly affecting all senior Company
executives, or (iii) the relocation of the Company's headquarters by more than
30 miles.
 